Citation Nr: 0405069	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel 
syndrome, right upper extremity, currently rated as 10 
percent disabling.

2.  Entitlement to service connection for neck and shoulder 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from November 1992 to November 
1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which increased the veteran's rating to 
50 percent for major depressive disorder, continued the 10 
percent rating for carpal tunnel syndrome of the right upper 
extremity, and denied service connection for lower back 
muscle spasms.  The veteran limited her appeal to the 
increased rating for carpal tunnel syndrome of the right 
upper extremity issue.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The veteran has mild incomplete paralysis of the median nerve 
due to carpal tunnel syndrome which is productive of 
decreased grip strength and decreased sensation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for carpal 
tunnel syndrome, right upper extremity, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.69, 4.120, 
4.124a, Diagnostic Code 8515 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In August 2000, the veteran 
indicated that she was seeking an increased rating.  She was 
sent a duty to assist letter in December 2000 and a VCAA 
letter in May 2001, prior to the adjudication of her claim 
which conforms to the directives of Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The veteran was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The veteran was 
specifically advised of the type of evidence which would 
establish her claim.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help his claim and notice of how her 
claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on her claim and she has been examined.  
These records satisfy 38 C.F.R. § 3.326.  VA has fulfilled 
its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

In an April 2000 rating decision, service connection was 
granted for carpal tunnel syndrome of the right (dominant) 
extremity.  A 10 percent rating was assigned under Diagnostic 
Code 8515 effective November 1998.  

In February 2001, the veteran was afforded a VA examination.  
At that time, the veteran described having pain in her hand 
and that her right second finger did not work correctly.  She 
indicated that she can not hold things with it.  She related 
that she attended physical therapy with minimal success.  She 
reported that her hand hurt when typing or operating a 
keyboard.  She indicated that she could not use her right 
hand well for lifting.  The veteran stated that she took 
Trazedone for pain.  Physical examination revealed negative 
Tinel's sign and Phalen's sign.  She had a negative ulnar 
groove bilaterally.  Pinch test on the right was 1+ out of 
5+.  Grip on the right was 2+ out of 5+.  Her right upper 
extremity strength was 2+ out of 5+.  The diagnosis was 
carpal tunnel syndrome, asymptomatic today.  

VA records shows that in October 2001, the veteran denied 
having numbness in any of her extremities.  In May 2002, the 
veteran reported having bilateral hand numbness, but she did 
not think it was due to her carpal tunnel syndrome.  Physical 
examination revealed decreased grip strength on the right, 
numbness of the fingers, rigidity of the right index finger, 
and no muscle wasting.  The diagnosis was rule out carpal 
tunnel syndrome, paresthesia right hand.  In November 2002, 
the veteran reported having numbness in her hands at night.  

In June 2003, the veteran was afforded another VA 
examination.  At that time, the veteran reported pain and 
weakness of her right upper extremity as well as numbness of 
her right hand.  Physical examination revealed that her right 
wrist was normal in appearance.  Extension was 70 degrees, 
flexion was 60 degrees, lateral flexion was 45 degrees, and 
medial flexion was 15 degrees.  Hyperextension of the wrists 
caused some tingling of the right hand which was quickly 
restored.  Tinel's sign was negative.  Strength of the right 
index finger in extension and flexion was 3/5, the middle 
finger was 4/5 and was weaker on extension than flexion, the 
rest of the fingers were 5/5.  Grip strength was 4/5.  
Strength and grip strength were 5/5 on the left.  On the 
right, sensation to light touch was decreased in the right 
upper lateral arm as well as in the right index finger.  
Right deltoid strength was 5/5 and biceps strength was 4/5.  
Supination and pronation strength were 5/5.  X-rays of the 
right wrist were negative.  The impression was right wrist, 
arm, and hand areas of  decreased sensation to light touch of 
the arm and weakness of the index and middle fingers were in 
the distribution of the median nerve.  Also, weakness of the 
biceps may also be due to a prior brachial plexus injury.  
The examination showed few symptoms of carpal tunnel 
syndrome.  




Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesia in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995) quoting Dorland's 
Illustrated Medical Dictionary (Dorland's) 1632 (27th ed. 
1988).

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Pertinent to the upper extremities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715 pertain to neurologic 
impairment of the median nerve.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, where there 
is complete paralysis of the median nerve with the major hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted.  
Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 30 percent rating; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  
Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 
8715 to neuralgia.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Since the veteran is right-hand dominant, her disorder is 
rated as impairment of the major upper extremity.  38 C.F.R. 
§ 4.69.

The competent evidence establishes that the veteran does not 
have complete paralysis of the right median nerve.  Her right 
hand is not inclined to the ulnar side, and her index and 
middle fingers are not more extended than normally.  Her 
right index finger has some rigidity, but it was not more 
extended than normally.  She does not exhibit the inability 
to make a fist and his index and middle fingers do not remain 
extended.  She does not have incomplete and defective 
pronation of the right hand.  She does not have any trophic 
disturbances.  Therefore, the veteran's paralysis is no more 
than incomplete.  The record shows that the veteran's carpal 
tunnel syndrome causes decreased grip strength ranging from 
2/5 to 4/5 in his right fingers and decreased sensation of 
the right hand.  One examiner opined that the veteran was 
currently asymptomatic and another VA examiner indicated that 
the veteran showed few symptoms of carpal tunnel syndrome.  

In sum, the Board finds that the veteran has mild incomplete 
paralysis of the median nerve due to right extremity carpal 
tunnel syndrome which is productive of decreased grip 
strength and decreased sensation.  She does not have moderate 
incomplete paralysis.  VA examiners' opined that her current 
symptoms are nonexistent or minimal.  Those opinions are not 
contradicted by any competent evidence.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a disability rating in excess of 10 percent for 
the veteran's right upper extremity carpal tunnel syndrome 
under Diagnostic Code 8515

In reaching this decision, the Board also considered other 
applicable rating criteria.  However, the disability is 
limited to neurologic dysfunction and does not warrant 
consideration of other diagnostic codes.  Similarly, since 
the rating is not based on limitation of motion, 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) is 
not warranted.

In light of the foregoing, the Board concludes that the 
criteria for a rating in excess of 10 percent for carpal 
tunnel syndrome, right upper extremity, have not been met.  
In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's carpal tunnel syndrome of the right 
upper extremity now causes or has in the past caused marked 
interference with her employment, or that such has in the 
past or now requires frequent periods of hospitalization 
post-service rendering impractical the use of the regular 
schedular standards.  Id.


ORDER

An increased rating for carpal tunnel syndrome of the right 
upper extremity is denied.  


REMAND

In an April 2003 rating decision, service connection for neck 
and shoulder pain was denied.  The veteran's VA Form 9, 
received in April 2003, serves as a notice of disagreement to 
this issue.  The failure to issue a statement of the case is 
a procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999).

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case as to the issue of 
, service connection for neck and 
shoulder pain in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal on this 
issue, then the RO should return the 
claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



